Citation Nr: 1024799	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  06-24 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 2003 to February 2005.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2006 
rating decision of the Phoenix, Arizona VARO.


FINDINGS OF FACT

1.  The Veteran has not specifically identified what residual 
disability from a head injury he seeks to have service connected; 
the medical evidence of record does not show (or suggest) that he 
has any such disability.

2.  The evidence reasonably shows that the onset of the Veteran's 
hemorrhoid occurred during his active service.

3.  The evidence of record reasonably shows that the Veteran has 
an acquired psychiatric disability which had its onset during his 
active service.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of a head injury is not 
warranted.  38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009).

2.  Service connection for hemorrhoids is warranted.  
38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).

3.  Service connection for an anxiety disorder is warranted.  
38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2009)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Here, the 
notification obligation was met by RO letters to the Veteran in 
July 2005, October 2005, December 2005, and February 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F. 
3d 1328, 1333-34 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)

The Veteran's service treatment records (STRs) are associated 
with the claims file, as are postservice VA treatment records.  
He was afforded VA examinations in November 2005 and in June 
2008.  As will be discussed in greater detail below, those 
examinations were adequate (producing sufficient 
findings/opinions for adjudication of the matters at hand).  The 
Veteran has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  


Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service 
connection requires (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  In the absence of proof of a 
current disability, there is no valid claim of service 
connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disease may be service connected if shown to be of a chronic 
nature in service, or if not chronic, then seen in service with 
continuity of symptomatology demonstrated after discharge from 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Lay7 evidence may be competent evidence to establish incurrence.  
See Davidson v. Shinseki, 381 F. 3d 1313 (Fed. Cir. 2009).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence 
is necessary when the determinative question is one requiring 
medical knowledge.  Id.   

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  Competent medical 
evidence may also include statements contained in authoritative 
writings, such as medical and scientific articles and research 
reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay 
evidence means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be observed 
and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Residuals of Head Injury

The threshold question that must be addressed in this matter (as 
with any claim seeking service connection) is whether there is 
competent evidence of a current disability.  See Boyer, 210 F.3d 
at 1353; Brammer, 3 Vet. App. at 225.  In this regard it is 
noteworthy that the Veteran has not identified the specific 
disability entity, residual of a head injury for which service 
connection, and that governing law (See 38 U.S.C.A. § 1110) 
provides that compensation is payable/service connection is 
awarded for disability due to injury incurred or aggravated in 
service, i.e., not for injury itself (with no residual 
disability).  It is also noteworthy that service connection has 
been established for migraine headaches (and that if the Veteran 
seeks service connection for headaches as a residual of head 
injury in service, such matter is moot).

The Veteran's STRs do not show any complaints, findings, or 
treatment pertaining to a head injury, and there is no other 
objective evidence that corroborates that the Veteran actually 
sustained a head injury in service.  The Veteran alleges that he 
sustained several "head-jarring" episodes during basic 
training; he also alleges an incident when his head was forced 
into a brick wall.  While there is no corroboration of such 
events, the Board finds that for the limited purposes of this 
appeal it may be conceded that such events actually occurred.  

The VA treatment records associated with the Veteran's claims 
file do not show any treatment for residuals of a head injury.  
The Veteran has not identified any instance of postservice 
treatment he has received for such disability.  

The Veteran was afforded a VA general medical examination in 
November 2005.  He reported "a couple of jarring episodes" of 
the head, not associated with any loss of consciousness, memory 
impairment, or confusion, and not requiring any medical 
treatment.  He reported that he began to have migraine headaches 
(already service-connected, as noted above) after experiencing 
some of these claimed head-jarring episodes during basic 
training.  He reported no other symptoms of the alleged head 
injury.  The examiner's impression included migraine headaches 
"which [the Veteran] connects with jarring of his head," noting 
that there is no historical evidence of a significant head 
injury.

On VA neurological examination in June 2008 the Veteran claimed 
that once during service, in early to mid-2004, his head was 
forced into a brick wall when another person was stepping on his 
knee for window entry.  He reported he was dazed on that 
occasion, with a bump to the head but no loss of consciousness.  
He reported that headaches began shortly thereafter and continued 
to the present day.  The examiner noted a history of no important 
head injuries.  Significantly, neurological examination was 
normal.

As there is no competent lay or medical evidence (or even 
allegation) that the Veteran now has (or at any time since 
discharge from service has had) any disability entity identified 
as a residual of a head injury (other than migraine headaches 
which are service connected), he has not presented a valid claim 
of service connection for such disability.  See Brammer, 3 Vet. 
App. (1992) at 225.  Accordingly, this claim must be denied.

Hemorrhoids

The Veteran's STRs contain no mention of complaints, findings, or 
treatment pertaining to hemorrhoids.  However, such disability is 
one that is capable of lay observation.  The Veteran complained 
of hemorrhoids when he filed his initial claim seeking service 
connection in July 2005, approximately 5 months after his 
separation from service.  

On VA general medical examination in November 2005, the Veteran 
reported a history of hemorrhoids (that hemorrhoids were not 
currently a significant ongoing problem).  On physical 
examination, there were no observable hemorrhoids.  The 
examiner's impression was "minor hemorrhoids, not observable at 
present".  

On subsequent VA examination (including rectal inspection) in 
June 2008, the Veteran reported experiencing hemorrhoids since 
2003 (i.e., in service).  His symptoms (which are capable of lay 
observation) included itching and sometimes pain when passing a 
difficult bowel movement with regard to straining and sometimes 
with sitting.  He reported seeing blood on his toilet paper about 
every three to four weeks.  He used over-the-counter medication 
approximately once per month.  On physical examination, a small 
external hemorrhoid was noted at the six o'clock position.  There 
was otherwise no pain or abnormality on examination.  The 
examiner diagnosed external hemorrhoids.  

Given the proximity to service of the Veteran's initial accounts 
that he had hemorrhoids, the Board finds no reason to question 
the credibility of the Veteran's accounts that he had the onset 
of hemorrhoids in service.  Notably, "[T]he Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence."  Buchanan 
v. Nicholson, 451 F. 3d 1331, 1337 (Fed. Cir. 2006). 

Given these circumstances, the evidence reasonably shows that the 
Veteran has hemorrhoids, and that the onset of this pathology 
occurred in service.  Resolving reasonable doubt in his favor, 
the Board concludes that service connection for hemorrhoids is 
warranted.

Psychiatric Disability

At the outset, the Board notes that this matter is considered in 
light of the U.S. Court of Appeals for Veterans Claims holding in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), indicating that the 
scope of a service connection for a mental disorder claim 
encompasses all psychiatric disability, however diagnosed.  

The Veteran's STRs show that in August 2004 he sought psychiatric 
treatment.  The diagnosis was attention deficit disorder (ADD) by 
past diagnosis and adjustment disorder with depression.  It was 
noted that the Veteran presented for stress related to his wife's 
substance abuse difficulties and his own ADD symptoms.  He 
continued receiving mental health treatment through December 
2004.  

At another session, the diagnoses were attention deficit 
hyperactive disorder (ADHD), inattentive type, and adjustment 
disorder with depressed mood,.  In October 2004, the treating 
psychologist noted the Veteran was fit for full duty.  In 
December 2004, the axis I diagnoses were again ADD and adjustment 
disorder with depressed mood, and an axis II diagnosis was 
personality disorder, not otherwise specified.  
On VA psychiatric evaluation in June 2008, the Veteran complained 
of symptoms of ADD and excessive anxiety.  It was noted that the 
Veteran was treated for mental health problems for approximately 
5 months in service and was discharged honorably due to a 
personality disorder.  The diagnoses were ADHD (which pre-existed 
service), and generalized anxiety disorder.  The examiner noted 
that the Veteran was in service when his symptoms began to be 
treated on a regular basis, and that the records showed he had an 
anxiety disorder.  The examiner noted that there was no treatment 
for anxiety in service and opined, in essence, that the Veteran 
suffers from generalized anxiety disorder (which is unrelated to 
service).  It was also noted that there was no current diagnosis 
of a personality disorder, as anxiety/problems with attention 
were the predominant clinical presentation.

The Board notes that there is a negative VA nexus opinion 
regarding whether there is a nexus between the Veteran's 
currently diagnosed anxiety disorder and his service.  However, 
in the circumstances of this case, the analysis of the Veteran's 
claim does not reach the point where a nexus opinion is 
necessary.  The evidence shows the onset of anxiety complaints in 
service, and evidence of continuity of such symptoms until the 
postservice diagnosis of an anxiety disability.  Under 38 C.F.R. 
§ 3.303 (b) such factual evidence supports the grant of service 
connection for an anxiety disorder.  [The Board notes that 
personality disorder, which has been diagnosed on occasion, is 
not a compensable disability.]


ORDER

Service connection for residuals of a head injury is denied.

Service connection for hemorrhoids is granted.

Service connection for an anxiety disorder is granted.

____________________________________________
George R. Senyk,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


